Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2005/0235425 to Parrilla 
Claim 1, Parrilla discloses a convertible cushion system comprising a pillow portion 130 configured to detachably couple with a retaining portion 20 in an assembled state, the pillow portion comprising a base pillow portion 106 configured to releasably attach to a portion of the retaining portion; and the retaining portion comprising a retaining cushion having first and second opposed ends and at least first and second opposed faces, at least one adjustable strap 70 having first and second opposed ends, the at least one adjustable strap disposed on the first face of the retaining cushion and configured to secure the retaining cushion around a user, and
a connecting mechanism (54,78) for detachably connecting portions of the at least one adjustable strap to create a loop [0107]-[0109].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0113408 to Shaffer in view of U.S. Pub. No. 2005/0235425 to Parrilla 
Claim 1, Shaffer discloses a convertible cushion system comprising a pillow portion 75 configured to detachably couple with a retaining portion 70 in an assembled state, the pillow portion comprising a base pillow portion (18,75) configured to releasably attach to a portion of the retaining portion; and the retaining portion comprising a retaining cushion having first and second opposed ends and at least first and second opposed faces, a strap 30 having first and second opposed ends, disposed on the first face of the retaining cushion and configured to secure the retaining cushion around a user, and a hook and loop connecting mechanism for detachably connecting portions of the strap to create a loop [0041].  Shaffer is silent to the strap being adjustable.  Parrilla discloses an adjustable strap (70) having first and second opposed ends, the at least one adjustable strap disposed on the first face of the retaining cushion and configured to secure the retaining cushion around a user, and a connecting mechanism (54,78) for detachably connecting portions of the at least one adjustable strap to create a loop [0107]-[0109].  Selecting from a plethora of known straps is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to employ an adjustable strap yielding predictable results that provide a means to adjust the cushion system to a variety of users.  
Claim 2, Shaffer, as modified, discloses the convertible cushion system wherein in the assembled state, the second face of the retaining cushion is capable of being coupled around substantially all of a side face of the base pillow portion using the adjustable strap and the connecting mechanism.
Claim 3, Shaffer discloses the convertible cushion system wherein the convertible cushion system is configured to convert from the assembled state to a retaining state, wherein in the retaining state the retaining portion is capable of being coupled around 
legs of the user.
Claim 4, Shaffer discloses the convertible cushion system wherein in the retaining state the base pillow portion is configured to attach to an underside of the retaining portion at an orientation effective to allow the base pillow portion to be held between the user’s legs while the retaining portion is coupled around the user’s legs.
Claim 5, Shaffer discloses the convertible cushion system wherein in the retaining state the base pillow portion 18 is configured to attach substantially orthogonal to the retaining portion (fig. 9).



Claim 10, Shaffer discloses the convertible cushion system of Claim 7, further comprising at least one securing mechanism defined by the inner face of opposing first and seconds ends for securing an object 18 through the clamping of the elastic force between opposing inner faces of the first and second ends of the retaining cushion (fig. 9)[0042].
Claim 11, Shaffer discloses a convertible cushion system comprising a base pillow portion (18,75) configured to detachably couple with a retaining cushion 70 in an assembled state, the base pillow portion including at least one surface, the base pillow portion further configured to releasably attach to an underside of the retaining cushion using an attachment mechanism; and
the retaining cushion having first and second opposed ends and first and second opposed faces, a strap 30 having first and second opposed ends, disposed on the first face of the retaining cushion and configured to secure the retaining cushion around a user, and a hook and loop connecting mechanism for detachably connecting portions of the strap to create a loop [0041].  Shaffer is silent to the strap being adjustable.  Parrilla discloses an adjustable strap (70) having first and second opposed ends, the at least one adjustable strap disposed on the first face of the retaining cushion and configured to secure the retaining cushion around a user, and a connecting mechanism (54,78) for detachably connecting portions of the at least one adjustable strap to create a loop [0107]-[0109].  Selecting from a plethora of known straps is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to employ an adjustable strap yielding predictable results that provide a means to adjust the cushion system to a variety of users 
wherein one attaching mechanism defined by the inner face of opposing first and seconds ends for securing an object 18 through the clamping of the elastic force between opposing inner faces of the first and second ends of the retaining cushion capable of removably attaching the base pillow portion 18 to the underside of the retaining cushion in a plurality of orientations (fig. 9 & 18-20)[0042].
Claim 12, Shaffer discloses the convertible cushion system wherein in the assembled state, the underside of the retaining cushion is configured to be coupled around the base pillow portion using the at least one adjustable strap and the connecting mechanism (fig. 9).
Claim 13, Shaffer discloses the convertible cushion system wherein the convertible cushion system is configured to convert from the assembled state to a retaining state, wherein in the retaining state the retaining cushion is configured to couple around at least one of the following: legs of a user (fig. 1).
Claim 14, Shaffer discloses the convertible cushion system wherein in the retaining state the base pillow portion is configured to attach to the underside of the retaining cushion using the attachment mechanism at an orientation effective to allow the base pillow portion to be held between the user’s legs while the retaining cushion is coupled around the user’s legs (fig. 1-5 & 7).
Claim 15, Shaffer discloses the convertible cushion system wherein in the retaining state the base pillow portion is configured to attach substantially orthogonal to the retaining cushion (fig. 9 & 18-20)[0042].
Claim 16, Shaffer discloses the convertible cushion system further comprising at least one securing mechanism defined by the inner face of opposing first and seconds ends for securing an object 18 through the clamping of the elastic force between opposing inner faces of the first and second ends of the retaining cushion (fig. 9)[0042].


Claim 17, Shaffer discloses the convertible cushion system wherein the base pillow portion comprises a foam material [0009]-[0011]. 
Claim 18, Shaffer discloses a method comprising the steps of: providing the convertible cushion system comprising: a base pillow portion 75 configured to detachably couple with a retaining cushion 70 in an assembled state, the base pillow portion including at least one surface, the base pillow portion further configured to releasably attach to an underside of the retaining cushion using an attachment mechanism, and the retaining cushion having first and second opposed ends and first and second opposed faces, the attachment mechanism comprising a strap 30 having first and second opposed ends disposed on the first face of the retaining cushion and configured to secure the retaining cushion around an object or user and a connecting mechanism defined by hook and loop means for detachably connecting ends to create a continuous loop [0107]-[0109], wherein the convertible cushion system further comprises a retaining state and in the retaining state the retaining cushion is configured to couple around legs of the user, and using the convertible cushion system in connection with the user by converting from the assembled state to the retaining state.  Shaffer is silent to the strap being adjustable.  Parrilla discloses an adjustable strap (70) having first and second opposed ends, the at least one adjustable strap disposed on the first face of the retaining cushion and configured to secure the retaining cushion around a user, and a connecting mechanism (54,78) for detachably connecting portions of the at least one adjustable strap to create a loop [0107]-[0109].  Selecting from a plethora of known straps is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to employ an adjustable strap yielding predictable results that provide a means to adjust the cushion system to a variety of users.  
Allowable Subject Matter
Claims 6-9 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673